Title: To James Madison from Isaac Cox Barnet (Abstract), 17 February 1805
From: Barnet, Isaac Cox
To: Madison, James


  17 February 1805, Paris. “The Minister of the united States, General Armstrong, having issued an order in my favour on Messrs. Willink & VanStaphorst of Amsterdam for $.4185.21 1/3 cents—the Nett proceeds of which, as per the Bankers accot. enclosed—being 21,889 francs—or in Livres Fl. 22.162..₶ 12. which exceeds the Sum of my three Drafts of the 19th. Decr. last1 to my own order for



$
  .2000.



  
   1500.



&
    819.99



  $
  .4319.99
  drawn at 5 ₶. per Dollr. and making in 
  Livres tournois—21, 599. .19., left in 
  my hands a surplus of 562. .13 22,162. .12—


  which Sum of five hundred & Sixty two Livres & thirteen Sols tournois—I have desired the Bankers Mallet freres & Co. to endorse upon one of Mr. Mercer’s Bills (that for $.2262.) of the 19th. December to his own order—on your Department, and at the Same exchange, of 5 ₶. per Dollar—at which he drew them—equal to $.112.53—to be placed to his debit. In consequence of which payment my aforementioned Bills are annulled, and my Accompt with the united States as one of the Commissioners under the Convention of April 30th. 1803. balanced.
“The Copies of my Correspondence with General Armstrong, which accompany this letter Shewing the origin of this Settlement I beg leave to request your perusul thereof.”
